             Case 1:15-cr-00619-AJN Document 82
                                             81 Filed 09/11/20 Page 1 of 1




                                         9/11/20
September 11, 2020
                                                                      The presentment, arraignment, and
By ECF
                                                                      conference on alleged violations of
                                                          9/11/20     supervised release originally scheduled
Honorable Alison J. Nathan
                                                                      for September 11, 2020 at 1 p.m. is
United States District Judge                                          hereby adjourned to September 16,
Southern District of New York                                         2020 at 11 a.m.
40 Foley Square
New York, New York 10007                                              SO ORDERED.

Re: United States v. Ramel Bain, 15 Cr. 619 (AJN)

Dear Judge Nathan:

I write to respectfully request that the Court adjourn today’s telephonic conference to a day and
time next week convenient for the Court. As the Court knows, Mr. Bain did not appear today;
nevertheless, I am in frequent contact with him and fully expect he will be able to appear
telephonically next week.

Thank you for your attention to this request.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Thomas McKay, Esq.
    Michelle Powell, U.S. Probation
